Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 04/22/2021. Claims 1-17 are pending in this application. Claims 1, 16 and 17 are independent claims. 

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1, 16 and 17 recite a system for providing a software development environment to develop software by combining a plurality of development components, the system comprising an information processing apparatus that includes a display and a controller, wherein the display is configured to display a user interface on which the plurality of development components is placed, and the controller is configured, upon receiving a setting information display request, to display setting information for each development component on the display in association respectively with the plurality of development components.
The limitation of the claims 1, 16 and 17 such as “wherein the display is configured to display a user interface on which the plurality of development components is placed”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “displaying” in the context of this claim encompasses displaying the components of a user interface or GUI of the software development to the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The limitation of the claims 1, 16 and 17 of “the controller is configured, upon receiving a setting information display request, to display setting information for each development component on the display in association respectively with the plurality of development components”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “display” in the context of this claim encompasses displaying setting information such as configuration for each development component on the GUI upon user’s request such as selecting or clicking each setting information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “the system comprising an information processing apparatus that includes a display and a controller”. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 2-15 are also rejected for incorporating the deficiency of their independent claim 1. 



Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Podolyak (US PGPub 20140282398), in view of Meau (US PGPub US 20190042649).

As per Claim 1, Podolyak teaches of a system for providing a software development environment to develop software by combining a plurality of development components, the system comprising an information processing apparatus that includes a display and a controller, wherein the display is configured to display a user interface on which the plurality of development components is placed, and (Par 24, Components are selectable, by application developers, using a management portal UI provided by the platform 100, and configurable both via a management portal GUI and by editing the underlying JavaScript component code. And par 25, The platform 100 provides application developers a UI and grants them access to the library of components 108a-108n, from which the application developer is able to select one or more components for inclusion into one or more of the products or packages. PAr 50, An application developer, using the software development module 118, selects a component 120 (or a package of components) from the database 114 (block 602) and adds the component 120 to the application (e.g, by dragging and dropping the component into a workspace, such as a product workspace, associated with the application).  Par 54,  In response to the request, the server 102 may transmit a component configuration display to the developer computer 106 and, accordingly, receive configuration information transmitted to the server 102 from the developer computer 106.)
	Podolyak does not specifically teach, however Meau teaches of the controller is configured, upon receiving a setting information display request, to display setting information for each development component on the display in association respectively with the plurality of development components. (Par 6, The first and second set of information is subsequently combined with a third set of information that is distinct from the first and second set by the server so as to provide a comprehensive set of information about the object that is responsive to the user request regarding the object. The comprehensive set of information is displayed for the user to view via a user interface. Par 22, The present invention aims to 1) identify objects (e.g. the software applications and the instances of the applications run on the cloud), 2) process the information about the identified objects, 3) incorporate additional information about the identified object from proprietary databases, and 4) display an enriched set of information regarding the identified object for the user to view. Claim 1, incorporating the requested cloud-based information with the information about the object stored on the computing device to create a comprehensive set of information about the object that is responsive to the user request; and displaying the comprehensive set of information about the object for the user to view in response to the user request via user interface.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the controller is configured, upon receiving a setting information display request, to display setting information for each development component on the display in association respectively with the plurality of development component, as conceptually seen from the teaching of Meau, into that of Podolyak because this modification can help the developer to view and select any specific configuration for a software component as part of software development. 

Re Claim 16, it is the method claim, having similar limitations of claim 1. Thus, claim 16 is also rejected under the similar rationale as cited in the rejection of claim 1.
Re Claim 17, it is the product claim, having similar limitations of claim 1. Thus, claim 17 is also rejected under the similar rationale as cited in the rejection of claim 1.

7. Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Podolyak (US PGPub 20140282398), in view of Meau (US PGPub US 20190042649), and further in view of Coan (US PGPub 20220188078).
As per Claim 2, neither Podolyak nor Meau specifically teaches however Coan teaches of the system for providing a software development environment of claim 1, wherein the setting information displayed by the display is a portion selected from among all settable information for the plurality of development components. (Par 42-43 and Claim 1, a user interface may be provided to enable selection of configuration information and initiation of an application instance build, in accordance with some example embodiments. For example, the user interface 200 may be generated and presented by the client device 199. The master 152 may generate the user interface 200 and cause the user interface 200 to be presented at the client device 199. At 404, configuration information may be received to build at least on application instance.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the setting information displayed by the display is a portion selected from among all settable information for the plurality of development components, as conceptually seen from the teaching of Coan, into that of Podolyak and Meau because this modification can help the developer to view and select any specific configuration for a software component as part of software development. 
As per Claim 3, neither Podolyak nor Meau specifically teaches however Coan teaches of the system for providing a software development environment of claim 2, wherein the portion includes setting information related to the plurality of development components. (Par 42-43 and Claim 1, a user interface may be provided to enable selection of configuration information and initiation of an application instance build, in accordance with some example embodiments. For example, the user interface 200 may be generated and presented by the client device 199. The master 152 may generate the user interface 200 and cause the user interface 200 to be presented at the client device 199. At 404, configuration information may be received to build at least on application instance.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the portion includes setting information related to the plurality of development components, as conceptually seen from the teaching of Coan, into that of Podolyak and Meau because this modification can help the developer to view and select any specific configuration for a software component as part of software development. 
8. Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Podolyak (US PGPub 20140282398), in view of Meau (US PGPub US 20190042649), in view of Coan (US PGPub 20220188078), and further in view of Ferris (US PGPub 20090299920).
As per Claim 4, none of Podolyak, Meau and Coan specifically however Ferris teaches of the system for providing a software development environment of claim 2, wherein the portion includes setting information selected based on user information. (Par 36, In addition to selecting the software modules to include, the user 112 can specify configuration information for the custom appliance. The configuration information can be settings for the appliance that define how the custom appliance will function. For example, if the user requests an e-mail server, the user can specify the domain name of the server and email addresses associated with the server.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the portion includes setting information selected based on user information, as conceptually seen from the teaching of Ferris, into that of Podolyak, Meau and Coan because this modification can help the developer to view and select any specific configuration for a software component as part of software development. 
As per Claim 5, none of Podolyak, Meau and Coan specifically however Ferris teaches of the system for providing a software development environment of claim 3, wherein the portion includes setting information selected based on user information. (Par 36, In addition to selecting the software modules to include, the user 112 can specify configuration information for the custom appliance. The configuration information can be settings for the appliance that define how the custom appliance will function. For example, if the user requests an e-mail server, the user can specify the domain name of the server and email addresses associated with the server.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the portion includes setting information selected based on user information, as conceptually seen from the teaching of Ferris, into that of Podolyak, Meau and Coan because this modification can help the developer to view and select any specific configuration for a software component as part of software development. 

9. Claims 6, 7, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Podolyak (US PGPub 20140282398), in view of Meau (US PGPub US 20190042649), in view of Coan (US PGPub 20220188078), and further in view of Tanaka (US PGPub 20120117226).
As per Claim 6, none of Podolyak, Meau and Coan specifically however Tanaka teaches of the system for providing a software development environment of claim 2, wherein the portion includes setting information selected based on a revision history of setting information. (Par 125, FIG. 4 shows a composition example of the configuration information management table 130 of the monitoring system 100. The configuration information management table 130 is a table of the monitor information database 110 that accumulates the configuration information 245 received from the configuration manager 360, and stores the history (revision) of the configuration information that the configuration manager 360 manages.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the portion includes setting information selected based on a revision history of setting information, as conceptually seen from the teaching of Tanaka, into that of Podolyak, Meau and Coan because this modification can help predict and select the proper layer classification according to the specification of the code.
As per Claim 7, none of Podolyak, Meau and Coan specifically however Tanaka teaches of the system for providing a software development environment of claim 3, wherein the portion includes setting information selected based on a revision history of setting information. (Par 125, FIG. 4 shows a composition example of the configuration information management table 130 of the monitoring system 100. The configuration information management table 130 is a table of the monitor information database 110 that accumulates the configuration information 245 received from the configuration manager 360, and stores the history (revision) of the configuration information that the configuration manager 360 manages.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the portion includes setting information selected based on a revision history of setting information, as conceptually seen from the teaching of Tanaka, into that of Podolyak, Meau and Coan because this modification can help predict and select the proper layer classification according to the specification of the code.
As per Claim 11, none of Podolyak, Meau and Coan specifically teaches, however Tanaka teaches of the system for providing a software development environment of claim 2, wherein based on a revision history of setting information, the controller is configured to display a development component related to the revision history, or setting information for the development component, on the display with emphasis. (Par 125, FIG. 4 shows a composition example of the configuration information management table 130 of the monitoring system 100. The configuration information management table 130 is a table of the monitor information database 110 that accumulates the configuration information 245 received from the configuration manager 360, and stores the history (revision) of the configuration information that the configuration manager 360 manages.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add based on a revision history of setting information, the controller is configured to display a development component related to the revision history, or setting information for the development component, on the display with emphasis, as conceptually seen from the teaching of Tanaka, into that of Podolyak, Meau and Coan because this modification can help predict and select the proper layer classification according to the specification of the code.
As per Claim 12, none of Podolyak, Meau and Coan specifically teaches, however Tanaka teaches of the system for providing a software development environment of claim 3, wherein based on a revision history of setting information, the controller is configured to display a development component related to the revision history, or setting information for the development component, on the display with emphasis. (Par 125, FIG. 4 shows a composition example of the configuration information management table 130 of the monitoring system 100. The configuration information management table 130 is a table of the monitor information database 110 that accumulates the configuration information 245 received from the configuration manager 360, and stores the history (revision) of the configuration information that the configuration manager 360 manages.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add based on a revision history of setting information, the controller is configured to display a development component related to the revision history, or setting information for the development component, on the display with emphasis, as conceptually seen from the teaching of Tanaka, into that of Podolyak, Meau and Coan because this modification can help predict and select the proper layer classification according to the specification of the code.

10. Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Podolyak (US PGPub 20140282398), in view of Meau (US PGPub US 20190042649), in view of Coan (US PGPub 20220188078), in view of Ferris (US PGPub 20090299920), and further in view of Tanaka (US PGPub 20120117226).
As per Claim 8, none of Podolyak, Meau, Coan, and Ferris specifically teaches, however Tanaka teaches of the system for providing a software development environment of claim 4, wherein the portion includes setting information selected based on a revision history of setting information. (Par 125, FIG. 4 shows a composition example of the configuration information management table 130 of the monitoring system 100. The configuration information management table 130 is a table of the monitor information database 110 that accumulates the configuration information 245 received from the configuration manager 360, and stores the history (revision) of the configuration information that the configuration manager 360 manages.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the portion includes setting information selected based on a revision history of setting information, as conceptually seen from the teaching of Tanaka, into that of Podolyak, Meau, Coan, and Ferris because this modification can help predict and select the proper layer classification according to the specification of the code.
As per Claim 9, none of Podolyak, Meau, Coan, and Ferris specifically teaches, however Tanaka teaches of the system for providing a software development environment of claim 5, wherein the portion includes setting information selected based on a revision history of setting information. (Par 125, FIG. 4 shows a composition example of the configuration information management table 130 of the monitoring system 100. The configuration information management table 130 is a table of the monitor information database 110 that accumulates the configuration information 245 received from the configuration manager 360, and stores the history (revision) of the configuration information that the configuration manager 360 manages.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the portion includes setting information selected based on a revision history of setting information, as conceptually seen from the teaching of Tanaka, into that of Podolyak, Meau, Coan, and Ferris because this modification can help predict and select the proper layer classification according to the specification of the code.
11. Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Podolyak (US PGPub 20140282398), in view of Meau (US PGPub US 20190042649), and further in view of Tanaka (US PGPub 20120117226).
As per Claim 10, neither Podolyak nor Meau specifically teaches, however Tanaka teaches of the system for providing a software development environment of claim 1, wherein based on a revision history of setting information, the controller is configured to display a development component related to the revision history, or setting information for the development component, on the display with emphasis. (Par 125, FIG. 4 shows a composition example of the configuration information management table 130 of the monitoring system 100. The configuration information management table 130 is a table of the monitor information database 110 that accumulates the configuration information 245 received from the configuration manager 360, and stores the history (revision) of the configuration information that the configuration manager 360 manages.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add based on a revision history of setting information, the controller is configured to display a development component related to the revision history, or setting information for the development component, on the display with emphasis, as conceptually seen from the teaching of Tanaka, into that of Podolyak and Meau because this modification can help predict and select the proper layer classification according to the specification of the code.

12. Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Podolyak (US PGPub 20140282398), in view of Meau (US PGPub US 20190042649), and further in view of Shim (US PGPub 20050089045).
As per Claim 13, neither Podolyak nor Meau specifically teaches, however Shim teaches of the system for providing a software development environment of claim 1, wherein the setting information displayed by the display is displayed in accordance with a priority rank based on a revision history of setting information. (Par 55-56, As shown in FIG. 3, the priority index map comprises indices (a) indicating predetermined priority ranks depending on service properties, the service properties (b) depending on the priority ranks, and configuration information for use in configuring backoff times according to the priority ranks. Claims 3-4, the priority index map comprises predetermined priority ranks depending on the service properties, and configuration information for configuring the backoff times depending on the respective priority ranks wherein the configuration information comprises indices that determine the backoff times and slot times that are to be subtracted, the indices are used to control the amounts of the backoff times, and the slot times are numbers that are subtracted to decrease the backoff times.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the setting information displayed by the display is displayed in accordance with a priority rank based on a revision history of setting information, as conceptually seen from the teaching of Shim, into that of Podolyak and Meau because this modification can help predict and select the proper layer classification according to the specification of the code.
13. Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Podolyak (US PGPub 20140282398), in view of Meau (US PGPub US 20190042649), in view of Coan (US PGPub 20220188078), and further in view of Shim (US PGPub 20050089045).
As per Claim 14, none of Podolyak, Meau and Coan specifically teaches, however Shim teaches of the system for providing a software development environment of claim 2, wherein the setting information displayed by the display is displayed in accordance with a priority rank based on a revision history of setting information. (Par 55-56, As shown in FIG. 3, the priority index map comprises indices (a) indicating predetermined priority ranks depending on service properties, the service properties (b) depending on the priority ranks, and configuration information for use in configuring backoff times according to the priority ranks. Claims 3-4, the priority index map comprises predetermined priority ranks depending on the service properties, and configuration information for configuring the backoff times depending on the respective priority ranks wherein the configuration information comprises indices that determine the backoff times and slot times that are to be subtracted, the indices are used to control the amounts of the backoff times, and the slot times are numbers that are subtracted to decrease the backoff times.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the setting information displayed by the display is displayed in accordance with a priority rank based on a revision history of setting information, as conceptually seen from the teaching of Shim, into that of Podolyak, Meau and Coan because this modification can help predict and select the proper layer classification according to the specification of the code.
As per Claim 15. none of Podolyak, Meau and Coan specifically teaches, however Shim teaches of the system for providing a software development environment of claim 3, wherein the setting information displayed by the display is displayed in accordance with a priority rank based on a revision history of setting information. (Par 55-56,  As shown in FIG. 3, the priority index map comprises indices (a) indicating predetermined priority ranks depending on service properties, the service properties (b) depending on the priority ranks, and configuration information for use in configuring backoff times according to the priority ranks. Claims 3-4, the priority index map comprises predetermined priority ranks depending on the service properties, and configuration information for configuring the backoff times depending on the respective priority ranks wherein the configuration information comprises indices that determine the backoff times and slot times that are to be subtracted, the indices are used to control the amounts of the backoff times, and the slot times are numbers that are subtracted to decrease the backoff times.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the setting information displayed by the display is displayed in accordance with a priority rank based on a revision history of setting information, as conceptually seen from the teaching of Shim, into that of Podolyak, Meau and Coan because this modification can help predict and select the proper layer classification according to the specification of the code.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193